DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the phrase “The invention provides for…” can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 12-13 are directed to “a computer program product.”  The broadest reasonable interpretation of a claim drawn to a computer program product (also called computer readable medium and other such variations) typically covers forms of non-per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid rejection under 35 USC 101 by adding the limitation “non-transitory” to the claim.  Cf. Animals – Patentability, 1077, Off. Gaz. Pat. Office 24 (April 21, 1987).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen, et al., “Chemical exchange saturation transfer (CEST) MR technique for in-vivo liver imaging at 3.0 tesla”, European Radiology, vol. 26, No. 6, 3 September 2015.  Note:  The following rejection corresponds to the Written Opinion for PCT/EP2019/063169.
	Regarding claims 1, 12 and 14, Chen discloses “receive magnetic resonance image data acquired according to a CEST magnetic resonance imaging protocol, wherein the magnetic resonance image data comprises voxels, wherein each of the voxels comprises a measured Z-spectrum for a set of saturation frequency offsets (See 
	Regarding claim 2, Chen discloses “wherein execution of the machine executable instructions further causes the processor to fit a curve to at least a sub-set of the measured Z-spectrum for each of the voxels by minimizing an error function, wherein the motion likelihood map is dependent upon the minimized error function for each of the voxels.” (See Section “Z-spectrum analysis”: least-square fitted)
	Regarding claim 3, Chen discloses “wherein the saturation frequency offsets of the measured Z-spectrum within a predetermined chemical-shift distance of predetermined proton pools for saturation transfer are excluded from the fitting of the measured Z-spectrum.” (Excluding data that is not well described by a model from a fitting procedure is common in data analysis (i.e., inherent) in particular in CEST imaging as shown in Mehrabian, et al., “Glioblastoma (GMB) effects on quantitative MRI of contralateral normal appearing white matter”, J. of Neuro-Onocolgy (2018) 139:970196.)
	Regarding claim 5, Chen discloses “wherein the motion likelihood map is constructed by comparing the measured Z-spectrum for one or more of the frequency offsets to the predetermined criteria.” (See Section “Z-spectrum analysis)

	Regarding claim 7, Chen discloses “wherein execution of the machine executable instructions further causes the processor to scale voxels of the CEST magnetic resonance image using the likelihood map.” (See Section “Z-spectrum analysis”; Fig. 5)
	Regarding claim 8, Chen discloses “wherein execution of the machine executable instructions further causes the processor to: construct an image mask by thresholding the motion likelihood map; and modify the CEST magnetic resonance image by setting its voxels to a predetermined value using the image mask.” (See Section “Z-spectrum analysis”; Fig. 5)
	Regarding claim 9, Chen discloses “wherein execution of the machine executable instructions further causes the processor to: render the CEST magnetic resonance image on a display, and render the motion likelihood map adjacent to the CEST magnetic resonance image or superimposed upon the CEST magnetic resonance image on the display.” (See Section “Z-spectrum analysis”; Fig. 5)

	Regarding claim 11, Chen discloses “wherein the medical imaging system further comprises a magnetic resonance imaging system configured for acquiring the magnetic resonance k-space data from a subject within an imaging zone, wherein the memory further stores pulse sequence commands , wherein the pulse sequence commands are configured to acquire the magnetic resonance data according to the CEST magnetic resonance imaging protocol, wherein execution of the machine executable instructions cause the processor to control the magnetic resonance imaging system with the pulse sequence commands to acquire the magnetic resonance k-space data.” (The acquisition and reconstruction of data is a least implicitly disclosed, and implementing a magnetic resonance acquisition and reconstruction on the computer of the magnetic resonance imaging system in inherent.)
	Regarding claim 13, Chen discloses “wherein the medical imaging system further comprises a magnetic resonance imaging system configured for acquiring the magnetic resonance k-space data from a subject within an imaging -5-zone , wherein the memory further stores pulse sequence commands , wherein the pulse sequence commands are configured to control the magnetic resonance imaging system to acquire the magnetic 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, et al., “Chemical exchange saturation transfer (CEST) MR technique for in-vivo liver imaging at 3.0 tesla”, European Radiology, vol. 26, No. 6, 3 September 2015.  Note:  The following rejection corresponds to the Written Opinion for PCT/EP2019/063169 in view of Geades, et al, “Quantitative Analysis of the Z-Spectrum Using a Numerically Simulated Loo-up Table: Application to the Healthy Human Brain at 7T”, Magnetic Resonance in Medicine, 78: 645-655 (2017).


	Regarding claim 4, Chen discloses all the structure set forth in the claims except “wherein a motion likelihood map for each voxel is calculated using residual deviations of the measured Z- spectrum from the linear combination of dictionary entries”.  However, using a dictionary of pre-complied Z-spectra was well known in the art prior to the effective filing date of the claimed invention as taught by Geades (See Methods).  Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to choose linear combination from the dictionary in order to account for the problem of partial volume effects.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Zaiss, et al. (US 2020/0072931) teaches a CEST magnetic resonance imaging system that utilizes a motion likelihood map.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
March 18, 2022